DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 8-9, filed 10/05/2021, with respect to objections have been fully considered and are persuasive.  The objections of the application has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1, for which Claims 2-12 are dependent, and Claim 13, for which Claims 14-20 are dependent, teaches a limitation: “a ratio, A1/A2, of an area, A1, of the first conductive layer disposed on the fifth surface or the second conductive layer disposed on the sixth surface of the ceramic body to an area, A2, of a cross-sectional surface of the ceramic body taken in the second direction and the first direction is in a range of 0.1 to 0.3” or “a ratio, A1/A2, of an area, A1, of the first conductive layer disposed on the fifth surface or the second conductive layer disposed on the sixth surface of the ceramic body to an area, A2, of a cross-sectional surface of the ceramic body taken in the second direction and the first direction is in a range of 0.1 to 0.3” that is not taught in the prior art of record and upon further search, examiner could not find prior art that would disclose the above limitations.
Kwag (US20150243439) is the closest prior art found during search.
Regarding Claim 1, Kwag teaches, in Fig. 1-3F, a multilayer ceramic electronic component, comprising: a capacitance forming portion (a) including a dielectric layer (111) and first (121) and second internal electrodes (122) stacked in a first direction with the dielectric layer interposed therebetween (see Fig. 2); a margin portion (not labeled but there is a small 
Regarding Claim 13, Kwag teaches, in Fig. 1-3F, a multilayer ceramic electronic component, comprising: a capacitance forming portion (a) including a dielectric layer (111) and first (121) and second internal electrodes (122) stacked in a first direction with the dielectric layer interposed therebetween (see Fig. 2); a ceramic body (110) having first and second surfaces (top and bottom (not shown)) opposing each other in the first direction, third and fourth surfaces (left (not shown) or right) opposing each other in a second direction, and fifth and sixth surfaces (front and back (not shown)) opposing each other in a third direction; and first and second external electrodes (131, 132)  disposed on the fifth and sixth surfaces of the ceramic body (see Fig. 1), respectively, wherein the first and second external electrodes respectively include first and second conductive layers (131a,132a) disposed on the fifth and sixth surfaces and extending in the third direction onto the first to fourth surfaces (Fig. 1), the first and second conductive layers each including an opening on the fifth surface or the sixth surface penetrating therethrough (see Fig. 3A), wherein the first and second external electrodes further include first and second base electrodes covering the first and second conductive layers (See Fig. 3B)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848